Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

SUSAN D. RAYL                                       GREGORY F. ZOELLER
Smith Rayl Law Office, LLC                          Attorney General of Indiana
Indianapolis, Indiana
                                                    JAMES B. MARTIN
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                                                                           Jan 31 2014, 9:10 am



                               IN THE
                     COURT OF APPEALS OF INDIANA

MARCUS MINOR,                                       )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )       No. 49A05-1306-CR-301
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable Kurt M. Eisgruber, Judge
                         The Honorable Steven J. Rubick, Magistrate
                  Cause Nos. 49GO1-1201-FC-686 and 49G01-0605-FB-96982



                                         January 31, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                      Case Summary

       Marcus Minor appeals his convictions for class C felony escape and class A

misdemeanor resisting law enforcement. The sole issue presented for our review is whether

his convictions violate Indiana’s prohibition against double jeopardy. Finding that Minor’s

actions were so compressed in terms of time, place, singleness of purpose, and continuity of

action as to constitute a single transaction, we conclude that his convictions violate double

jeopardy. Accordingly, we vacate Minor’s conviction for resisting law enforcement.

                              Facts and Procedural History

       On December 10, 2011, Corporal Brian Kotarski of the Marion County Sheriff’s

Office fugitive warrant unit was dispatched to an address in order to serve an arrest warrant

on Minor. Corporal Kotarski and another officer approached an apartment and knocked on

the door. A woman answered and gave the officers permission to enter the apartment. When

the officers entered, they discovered two men and two women in the apartment. One of the

men, who identified himself as Kenny Johnson, matched the description the officers had for

Minor. After the officers confirmed that they believed that the man was, in fact, Minor, they

took him into custody and handcuffed him. Corporal Kotarski escorted Minor to his police

vehicle and placed him in the rear right seat. As Corporal Kotarski was speaking with

another police officer at the scene, Minor exited the police vehicle and began running.

Corporal Kotarski ran after Minor, continually giving him verbal commands to stop. Minor

kept running and eventually jumped into a silver vehicle. Another officer released his police

dog who mistakenly attacked Corporal Kotarski and prevented him from further pursuing


                                             2
Minor. Officers observed Minor driving away in the silver vehicle. Several months later,

Minor was apprehended by police after he committed additional unrelated offenses.

        The State charged Minor with class C felony escape and class A misdemeanor

resisting law enforcement. The State subsequently filed an amended information alleging

that Minor was a habitual offender. Following a two-day bench trial, the trial court found

Minor guilty as charged. This appeal followed.1

                                      Discussion and Decision

        Minor claims that his convictions for class C felony escape and class A misdemeanor

resisting law enforcement violate Indiana’s prohibition against double jeopardy. Article 1,

Section 14 of the Indiana Constitution provides, “No person shall be put in jeopardy twice for

the same offense.” Our supreme court has held that two or more offenses are the “same

offense” in violation of Indiana’s double jeopardy clause if, with respect to either the

statutory elements of the challenged crimes or the actual evidence used to convict, the

essential elements of one challenged offense also establish the essential elements of another

challenged offense. Richardson v. State, 717 N.E.2d 32, 49 (Ind. 1999). We review de novo

whether a defendant’s convictions violate this provision. Spears v. State, 735 N.E.2d 1161,

1166 (Ind. 2000).

        Although Minor relies on Richardson’s actual evidence test to support his double

jeopardy claim, we are inclined to look instead to a different category of Indiana’s



        1
        We note that in addition to entering judgment of conviction regarding the abovementioned charges in
cause number 49G01-1201-FC-686, the trial court also revoked Minor’s probation in cause number 49G01-
1605-FB-96982. Minor does not challenge the revocation in this appeal.

                                                    3
prohibition against double jeopardy known as the continuing crime doctrine.               “The

continuing crime doctrine essentially provides that actions that are sufficient in themselves to

constitute separate criminal offenses may be so compressed in terms of time, place,

singleness of purpose, and continuity of action as to constitute a single transaction.”

Buchanan v. State, 913 N.E.2d 712, 720 (Ind. Ct. App. 2009) (quoting Riehle v. State, 823

N.E.2d 287, 296 (Ind. Ct. App. 2005), trans. denied), trans. denied. Unlike the statutory

elements or actual evidence tests, the continuous crime doctrine does not seek to reconcile

the double jeopardy implications of two distinct chargeable crimes. Riehle, 823 N.E.2d at

296 (citing Boyd v. State, 766 N.E.2d 396, 400 (Ind. Ct. App. 2002)). Rather, the doctrine

defines those instances where a defendant’s conduct amounts only to a single chargeable

crime and prevents the State from charging the defendant twice for the same continuous

offense. Id.

       Here, the evidence indicates that after officers handcuffed him and placed him in the

back of a police vehicle, Minor got out of the vehicle and ran. While he may have

additionally ignored Corporal Kotarski’s subsequent verbal commands to stop, Minor’s

actions were so compressed in terms of time, place, singleness of purpose, and continuity of

action as to constitute a single transaction. Minor’s single purpose was flight and flight




                                               4
alone. 2 Accordingly, we vacate Minor’s conviction for class A misdemeanor resisting law

enforcement.

        Vacated.

BAKER, J., and NAJAM, J., concur.




        2
           We note that in Buchanan, this Court determined that the defendant’s convictions for false reporting,
intimidation, and robbery, although distinct chargeable crimes, were part of the same comprehensive criminal
scheme so as to constitute a single transaction pursuant to the continuing crime doctrine. Buchanan, 913
N.E.2d at 720-21. In Walker v. State, 932 N.E.2d 733, 737-38 (Ind. Ct. App. 2010), another panel of this
Court respectfully disagreed, concluding that the continuing crime doctrine is inapplicable when distinct
chargeable crimes are involved as opposed to when a defendant is charged multiple times with the same
offense or charged with an offense and a lesser included offense. Although we acknowledge that escape and
resisting law enforcement are technically two distinct chargeable crimes, in light of the undeniable continuity
of action and singleness of purpose involved in Minor’s actions here, we follow the reasoning in Buchanan and
conclude that the continuing crime doctrine is expressly implicated and applicable.

                                                       5